DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 6-10, filed 11/16/2021, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I and II, as set forth in the Office action mailed on 03/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7-14, directed to the non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including the signal strength at which the discovery message is received is above the  predetermined signal strength threshold, sending, via the communication circuit, an acknowledgement message to a system controller, wherein the acknowledgement message is configured to acknowledge receipt of the discovery message, and wherein the acknowledgement message includes identifier associated with the respective control device, and the signal strength at which the discovery message is received at the respective control device, as disclosed in Claims 1 and 7.
Walma et al. (US 2014/0265870) disclose a method for self-commissioning and locating lighting system, which includes a group of light fixtures, each emitting a unique optical data signal.  A remote control device detects the unique optical data signal from the light fixtures when the light fixture is within a visual field of the remote control device.  A central controller receives a signal from the remote control device, wherein the signal comprises data regarding the GPS location of the remote control device and the digital identities of the light fixture within the visual field of the remote control, wherein the signal further comprises a control command for operation of the light fixtures, and wherein the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898